EXHIBIT 99.4 FINANCIAL STATEMENTS OF THE BERKSHIRE GAS COMPANY AS OF JUNE 30, 2, 2010 AND FOR THE THREE AND SIX MONTHS ENDED JUNE 30, 2 (UNAUDITED) THE BERKSHIRE GAS COMPANY TABLE OF CONTENTS Page Number Financial Statements: Statement of Income for the three and six months ended June 30, 2011 and 2010 3 Balance Sheet as of June 30, 2011 and December 31, 2010 4 Statement of Cash Flows for the six months ended June 30, 2011 and 2010 6 Statement of Changes in Shareholder's Equity 7 THE BERKSHIRE GAS COMPANY STATEMENT OF INCOME (In Thousands) (Unaudited) Three Months Ended Six Months Ended June 30, June 30, Operating Revenues $ Operating Expenses Operation Natural gas purchased Operation and maintenance Depreciation and amortization Goodwill impairment charge - - Taxes - other than income taxes Total Operating Expenses Operating Income ) Other Income and (Deductions), net Interest Charges, net Interest on long-term debt Other interest, net 39 4 44 14 Amortization of debt expense and redemption premiums - 22 33 44 Total Interest Charges, net Income Before Income Taxes, Equity Earnings ) ) Income Taxes ) Net Income ) ) ) Less: Preferred Stock Dividends of Subsidiary, Noncontrolling Interests 1 2 2 3 Net Income attributable to The Berkshire Gas Company $ ) $ ) $ $ ) 3 THE BERKSHIRE GAS COMPANY BALANCE SHEET ASSETS (In Thousands) (Unaudited) June 30, December 31, Current Assets Unrestricted cash and temporary cash investments $ $ Accounts receivable less allowance of $1,300 and $1,260, respectively Unbilled revenues Inter-company receivable - Current regulatory assets Deferred income taxes Natural gas in storage, at average cost Materials and supplies Prepayments Total Current Assets Other investments Net Property, Plant and Equipment Regulatory Assets (future amounts due from customers through the ratemaking process) Deferred Charges and Other Assets Unamortized debt issuance expenses Goodwill Other 11 Total Deferred Charges and Other Assets Total Assets $ $ 4 THE BERKSHIRE GAS COMPANY BALANCE SHEET LIABILITIES AND CAPITALIZATION (In Thousands) (Unaudited) June 30, December 31, Current Liabilities Current portion of long-term debt $ $ Accounts payable Accrued liabilities Current regulatory liabilities Interest accrued Taxes accrued Derivative liabilities 8 16 Total Current Liabilities Noncurrent Liabilities Pension accrued Other Total Noncurrent Liabilities Deferred Income Taxes (future tax liabilities owed to taxing authorities) Regulatory Liabilities (future amounts owed to customers through the ratemaking process) Commitments and Contingencies Capitalization Long-term debt Preferred Stock of Subsidiary Redeemable preferred stock, noncontrolling interests 78 78 Common Stock Equity Common stock - - Paid-in capital Retained earnings Accumulated other comprehensive income (1
